 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SLOAN HEFFRON (CABN 285347)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6730
 7        Fax: (415) 436-7027
          sloan.heffron@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                       ) Case No. CR 18-620 EMC
                                                     )
14           Plaintiff,                              ) STIPULATION TO CONTINUE SENTENCING
                                                     ) HEARING; [PROPOSED] ORDER
15      v.                                           )
                                                     )
16   SOTHEA LONG,                                    )
                                                     )
17           Defendant.                              )

18                                              STIPULATION
19           On May 8, 2019, the defendant, Sothea Long, pleaded guilty to the sole count charged in the
20 Information: a violation of 18 U.S.C. § 922(g)(5)(B) (Alien in Possession of a Firearm). Sentencing is

21 currently scheduled for Friday, August 23, 2019 at 1:00 p.m.

22           On June 21, 2019, the United States Supreme Court ruled that “in a prosecution under 18 U.S.C.
23 § 922(g) and § 924(a)(2), the Government must prove both that the defendant knew he possessed a

24 firearm and that he knew he belonged to the relevant category of persons barred from possessing a

25 firearm.” Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019) (emphasis added).

26           The Rule 11(c)(1)(B) plea agreement entered into by the parties on May 8, 2019 did not contain
27 language to satisfy this additional knowledge requirement recognized in Rehaif. The parties are actively

28 preparing a written stipulation as to this requirement that the government will propose be entered into

     STIPULATION AND [PROPOSED] ORDER
     CR 18-620 EMC
 1 the record at sentencing. However, to properly address this issue, and to provide defense counsel

 2 adequate time to discuss this stipulation with Mr. Long, the parties are jointly requesting to continue the

 3 current sentencing date to Wednesday, September 4, 2019 at 2:30 p.m.

 4          Government counsel has contacted the assigned United States Probation Officer, Shonte Brittle,

 5 to confirm her availability on September 4, 2019 at 2:30 p.m. Unfortunately, Ms. Brittle is out of the

 6 office until August 20, 2019. In the event that the Court grants this joint request, and it is later

 7 determined that Ms. Brittle is unavailable on September 4, 2019, the parties agree to again reschedule

 8 the sentencing to a date that is convenient for the Court and U.S. Probation.

 9          Mr. Long is presently out of custody. Counsel for Mr. Long represents that his client would not

10 be prejudiced should the Court grant this request for a brief continuance of the sentencing date.

11          Accordingly, the parties hereby stipulate and respectfully request that the sentencing hearing

12 currently scheduled for August 23, 2019 at 1:00 p.m. be continued to September 4, 2019 at 2:30 p.m.

13

14

15          IT IS SO STIPULATED.

16

17 DATED: August 16, 2019                                  DAVID L. ANDERSON
                                                           United States Attorney
18

19                                                           /s/
                                                           SLOAN HEFFRON
20                                                         Assistant United States Attorney
21

22
                                                             /s/
23                                                         BRIAN H. GETZ
                                                           Counsel for Defendant Sothea Long
24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 18-620 EMC
 1                                          [PROPOSED] ORDER

 2         Based upon the facts set forth in the stipulation of the parties and for good cause shown, IT IS

 3 HEREBY ORDERED that the sentencing hearing currently scheduled for August 23, 2019 at 1:00 p.m.

 4 be continued to September 4, 2019 at 2:30 p.m.

 5

 6

 7         IT IS SO ORDERED.

 8
           August 19, 2019
 9 DATED: __________________________
                                                                HON. EDWARD M. CHEN
10                                                              United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 18-620 EMC
